          Case 19-36313 Document 2735 Filed in TXSB on 07/22/20 Page 1 of 3




                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION                                                          ENTERED
                                                                                                                07/22/2020
 _________________________________________
                                           )
 In re:                                    )                             Chapter 11
                                           )
 SOUTHERN FOODS GROUP, LLC, et al.,        )                             Case No. 19-36313 (DRJ)
                                           )
             Debtors. 1                    )                             Jointly Administered
                                           )
 _________________________________________ )

  ORDER GRANTING MOTION OF THE DEBTORS FOR RELIEF FROM CERTAIN
          UNITED STATES TRUSTEE REGION 7 GUIDELINES FOR
                     DEBTORS-IN-POSSESSION
                                           2486
                          [RELATES TO D.I. ___]

          Upon the motion (the “Motion”)2 of Southern Foods Group, LLC, Dean Foods

Company, and certain of their affiliates (collectively, the “Debtors”) for entry of an order,

pursuant to sections 363 and 105(a) of the Bankruptcy Code, granting the Debtors relief from the

Insurance Guidelines of Region 7 Guidelines for Debtor-in-Possession (the “Insurance

Guideline”); and the Court having jurisdiction to consider the matters raised in the Motion



          1
           The debtors and debtors in possession in these chapter 11 cases, along with the last four digits of their
respective Employer Identification Numbers, are as follows: Southern Foods Group, LLC (1364); Dean Foods
Company (9681); Alta-Dena Certified Dairy, LLC (1347); Berkeley Farms, LLC (8965); Cascade Equity Realty, LLC
(3940); Country Fresh, LLC (6303); Dairy Information Systems Holdings, LLC (9144); Dairy Information Systems,
LLC (0009); Dean Dairy Holdings, LLC (9188); Dean East II, LLC (9192); Dean East, LLC (8751); Dean Foods
North Central, LLC (7858); Dean Foods of Wisconsin, LLC (2504); Dean Holding Company (8390); Dean Intellectual
Property Services II, Inc. (3512); Dean International Holding Company (9785); Dean Management, LLC (7782); Dean
Puerto Rico Holdings, LLC (6832); Dean Services, LLC (2168); Dean Transportation, Inc. (8896); Dean West II, LLC
(9190); Dean West, LLC (8753); DFC Aviation Services, LLC (1600); DFC Energy Partners, LLC (3889); DFC
Ventures, LLC (4213); DGI Ventures, Inc. (6766); DIPS Limited Partner II (7167); Franklin Holdings, Inc. (8114);
Fresh Dairy Delivery, LLC (2314); Friendly’s Ice Cream Holdings Corp. (7609); Friendly’s Manufacturing and Retail,
LLC (9828); Garelick Farms, LLC (3221); Mayfield Dairy Farms, LLC (3008); Midwest Ice Cream Company, LLC
(0130); Model Dairy, LLC (7981); Reiter Dairy, LLC (3675); Sampson Ventures, LLC (7714); Shenandoah’s Pride,
LLC (2858); Steve’s Ice Cream, LLC (6807); Suiza Dairy Group, LLC (2039); Tuscan/Lehigh Dairies, Inc. (6774);
Uncle Matt’s Organic, Inc. (0079); and Verifine Dairy Products of Sheboygan, LLC (7200). The debtors’ mailing
address is 2711 North Haskell Avenue, Suite 3400, Dallas, TX 75204.
          2
              Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the
Motion.
       Case 19-36313 Document 2735 Filed in TXSB on 07/22/20 Page 2 of 3




pursuant to 28 U.S.C. § 1334 and the Order of Reference to Bankruptcy Judges, General Order

2012-6 (S.D. Tex. May 24, 2012) (Hinojosa, C.J.); and the Court having found that this is a core

proceeding pursuant to 28 U.S.C. § 157; and this Court having found that it may enter a final

order consistent with Article III of the United States Constitution; and this Court having found

that venue of this proceeding and the Motion in this District is proper pursuant to 28 U.S.C. §§

1408 and 1409; and due, proper, and adequate notice of the Motion under Bankruptcy Rule

6004(a) and opportunity for objection to and a hearing on the Motion having been given to the

parties listed therein, and it appearing that no other or further notice need be provided; and the

Court having reviewed and considered the Motion and the Rahlfs Decl.; and the Court having

the opportunity to hold a hearing on the Motion; and the Court having determined that the legal

and factual bases set forth in the Motion, the Rahlfs Decl., and at the hearing establish just cause

for the relief granted herein; and the Court having found that the relief requested in the Motion

being in the best interests of the Debtors, their creditors, their estates, and all other parties in

interest; and upon all of the proceedings had before the Court; and all objections to the Motion,

if any, having been withdrawn, resolved, or overruled; and after due deliberation and sufficient

cause appearing therefor,

IT IS HEREBY ORDERED, ADJUDGED, AND DECREED AS FOLLOWS:

       1.      Pursuant to sections 363 and 105(a) of the Bankruptcy Code, application of the

Insurance Guideline is hereby waived as to the Debtors for the remainder of the Chapter 11 Cases.

       2.      The Debtors are hereby authorized to take such actions as are necessary or

appropriate to implement the terms of this Order.

       3.      Notwithstanding Bankruptcy Rules 6004 and 7062 and any other applicable

Bankruptcy Rules or applicable Local Rules to the contrary, this Order shall be effective



                                              -2-
       Case 19-36313 Document 2735 Filed in TXSB on 07/22/20 Page 3 of 3




immediately upon entry and shall not be subject to any stay in the implementation, enforcement,

or realization of the relief granted herein.

        4.      The Court shall retain exclusive jurisdiction to hear and determine all matters

arising from or related to the implementation, interpretation, and enforcement of this Order.


      Signed: July 22, 2020.

                                                     ____________________________________
                                                     DAVID R. JONES
                                                     UNITED STATES BANKRUPTCY JUDGE




                                               -3-
